                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY

                                  UNITED STATES v. Nalee Brantley
                                   DOB: 4113/93 FBI No. 762984AD6



                                    PETITION FOR
                              WRIT OF HABEAS CORPUS

Najee Brantley is now confined at Passaic County Correctional Facility

Said individual will be required at Newark, New Jersey, before the United States Attorney’s Office on
Thursday, February 6, 2020, for an interview at 12:00 pm. A Writ t of Habeas Corpus should be issued
for that purpose.

DATED: January 30, 2020                                          s/Sean Sherman
                                                                 SEAN SHERMAN
                                                                 ASSISTANT U.S. ATTORNEY


Let the Writ Issue.

DATED: January 30, 2020



                              WRIT OF HABEAS CORPUS

The United States of America to the Passaic County Correctional Facility

WE COMMAND YOU that you have the body of

                                            Najee Brantley

now confined at the Passaic County Correctional Facility, be brought before the U.S. Attorney’s Office,
970 Broad Street,

                                            WITNESS       the Honorable Susan D. Wigenton
                                                          United States District Judge
                                                          Newark, New Jersey

DATED: January 30, 2020                     WILLIAM T. WALSH
                                            Clerk of the U.S. District Court
                                            for the District of New Jersey

                                            Per:
                                                   Deputy Clerk

                                                   -2-
